Citation Nr: 0311802	
Decision Date: 06/06/03    Archive Date: 06/10/03

DOCKET NO.  95-00 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial compensable rating for history 
of fibroid tumors prior to June 20, 1995. 

2.  Entitlement to an initial rating higher than 50 percent 
for post-operative residuals of hysterectomy from November 1, 
1995, to include entitlement to an extraschedular evaluation


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty for training from October 
1979 to March 1980, and on active duty from June 1980 to June 
1983. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in May 1994 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Newark, New Jersey, which granted service connection 
for history of fibroid tumors and assigned an initial 
noncompensable analogous rating under Diagnostic Code 7699-
7622, effective from January 21, 1994, the date of claim for 
service connection.  In September 1994, the veteran entered 
notice of disagreement with the initial noncompensable rating 
assigned by this decision; the RO issued a statement of the 
case in October 1994; and the veteran entered a substantive 
appeal, on a VA Form 9, which was received in November 1994.  
A July 2002 rating decision determined that the veteran had 
filed a timely substantive appeal to the May 1994 RO initial 
rating assignment for service-connected fibroid tumors, and 
the Board agrees.  Therefore, the issue in this case is an 
appeal of initial rating assignment, and not increased 
rating.  Fenderson v. West, 12 Vet. App. 119 (1999) 
(Consistent with the facts found, the ratings may be higher 
or lower for segments of the time under review on appeal, 
i.e., the ratings may be "staged.")

In June 1995, during the pendency of the appeal of the 
initial rating claim for fibroid tumors, the veteran 
underwent a total abdominal hysterectomy and bilateral 
salpingo-oopherectomy, which had been caused by the service-
connected fibroid tumors, and which included the removal of 
the (service-connected) fibroid tumors.  Thereafter, the 
veteran was rated for this service-connected disability as 
post-operative residuals of hysterectomy.  A temporary total 
(100 percent) rating was assigned under the provisions of 
38 C.F.R. § 4.30 (2002) for the period from June 20, 1995 up 
to August 1, 1995 for convalescence from the abdominal 
hysterectomy and bilateral salpingo-oopherectomy.  
Thereafter, under the schedular rating criteria of 38 C.F.R. 
§ 4.116 (2002), Diagnostic Code 7617, the veteran's service-
connected post-operative residuals of hysterectomy were rated 
as 100 percent disabling for a three month period, from 
August 1, 1995 up to November 1, 1995.  In accordance with 
Diagnostic Code 7617, a 50 percent schedular rating, the 
maximum schedular rating for complete removal of the uterus 
and both ovaries following the three-month postoperative 
period, was assigned for the period from November 1, 1995.  

In July 1999, the Board remanded the initial rating issue as 
intertwined with the timeliness of substantive appeal to the 
RO's May 1994 rating decision.  In light of the subsequent 
determination that the veteran had submitted a timely 
substantive appeal to the May 1994 initial rating assignment, 
and notwithstanding the Board's characterization in the July 
1999 remand of an issue of "increased rating" for post-
operative residuals of hysterectomy, the issue on appeal 
encompasses a single disability that changed diagnoses from 
fibroid tumors to post-operative hysterectomy, and 
encompasses ratings for all periods from January 21, 1994 to 
the present (except for the period of assignment of 100 
percent rating, for which no greater benefit is possible).  
It is for these reasons that the issues on appeal have been 
characterized as shown above.

Notwithstanding the fact that the veteran is currently in 
receipt of the maximum schedular rating for complete removal 
of the uterus and both ovaries under Diagnostic Code 7617, as 
well as special monthly compensation, the veteran's 
representative has not expressed satisfaction with the 
assigned schedular ratings, but requests consideration of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b).  The 
question of an extraschedular rating is a component of the 
veteran's claim for an increased/higher rating.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); see also VAOPGCPREC 6-96.  
Therefore, the claim before the Board has been 
recharacterized as shown above in order to include this 
issue.

The July 1999 Board decision also remanded to the RO various 
issues to which the veteran had entered a notice of 
disagreement, directing the RO to issue a statement of the 
case as to these issues in accordance with Manlincon v. West, 
12 Vet. App. 238, 240-41 (1999).  The issues were entitlement 
to service connection for hypertension, entitlement to 
service connection for headaches, whether there was new and 
material evidence to reopen a claim of entitlement to service 
connection for a left ankle disorder, and entitlement to an 
increased rating (in excess of 10 percent) for service-
connected sarcoidosis.  A statement of the case addressing 
these claims was issued in August 2000 and remailed in August 
2001 and March 2002 after the veteran alleged never receiving 
the initial document.  In any case, the record does not 
reflect that the veteran entered a substantive appeal within 
60 days of issuance of the statement of the case.  For this 
reason, the Board finds that these issues have not been 
timely perfected and are not before the Board on appeal. 
 

REMAND

Notwithstanding the efforts undertaken by the RO to prepare 
this case for appellate review, the Board finds that a remand 
is in order.  

The Board will remand the veteran's case to ensure full and 
complete compliance with the enhanced duty-to-notify and 
duty-to-assist provisions enacted by the Veterans Claims 
Assistance Act of 2000 (VCAA) Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (the VCAA) [codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, 5107 (West 2002)], as these claims were 
pending as of the date of passage of this law, November 9, 
2000.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991) 
(where law/regulation changes after claim has been filed, but 
before administrative or judicial appeal process has 
concluded, version most favorable to claimant should apply).

Recent decisions by the U.S. Court of Appeals for Veterans 
Claims have mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  It cannot be said, in 
this case, that VA has satisfied its duty to notify the 
veteran what is needed to substantiate the initial rating 
claim on appeal.  The record contains several VCAA 
notification and development letters sent to the veteran 
(i.e., August 2001 and May 2002), but none of these letters 
addressed the specific claim before the Board.  This is 
especially true in light of the representative's request for 
consideration of an extraschedular rating.  The RO did 
provide the veteran citation to 38 C.F.R. § 3.321 in the 
February 1997 supplemental statement of the case (SSOC) and 
did consider whether an extraschedular rating was appropriate 
in the July 2002 SSOC.  However, at no time has the veteran 
been advised of what evidence is needed to substantiate a 
claim for an extraschedular rating.

The Board notes that the veteran has a statutory right to one 
year to submit information or evidence in response to any 
VCAA notification, unless the veteran waives the right to 
that response period.  See Disabled American Veterans, et. 
al. v. Secretary of Veterans Affairs (DAV), Nos. 02-7304, -
7305, -7316 (Fed. Cir. May 1, 2003).  

The Board sincerely regrets remanding this case to the RO, 
especially considering the length of time the veteran has 
waited for resolution of this appeal.  However, because of 
the change in the law brought about by the VCAA and the lack 
of any evidence in the record of any notification of that 
change to the veteran, the Board is constrained to remand 
this case for compliance with the notice and duty to assist 
provisions contained in this law.  In addition, because the 
RO has not yet considered whether any additional development 
is required under the VCAA, the Board further finds that it 
would be potentially prejudicial to the veteran if the Board 
were to proceed to issue a decision at this time.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Accordingly, the RO should do the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), is completed.  In particular, the 
RO should ensure that the notification 
requirements and development procedures 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107, and the duty-to-assist 
regulations, found at 66 Fed. Reg. 
45,620-32 (Aug. 27, 2001), are fully 
complied with and satisfied.  The RO 
should also notify the veteran of what 
evidence, if any, the veteran is to 
submit and what evidence VA will obtain.  
See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Any notice given, or 
action taken thereafter by the RO, must 
comply with the holdings of Disabled 
American Veterans, et. al. v. Secretary 
of Veterans Affairs, Nos. 02-7304, -7305, 
-7316 (Fed. Cir. May 1, 2003).  

In particular, the RO should ask the 
veteran to identify where she has 
received VA and/or private treatment for 
her prior fibroid tumor condition, the 
hysterectomy, or the residuals of that 
surgery, since 1994.  This is necessary 
so that the appropriate disability 
ratings can be assigned from 1994 to the 
present.  The RO should then obtain any 
referenced records.

The RO should also inform the veteran 
what evidence is needed to substantiate a 
claim for an extraschedular rating and 
whose responsibility it is to obtain such 
evidence.  For example, tell her that she 
can submit evidence tending to show that 
she has an "exceptional or unusual" 
disability (i.e., symptoms that are 
unusual or are different from those 
contemplated by the schedular criteria), 
that she has required repeated or 
extensive periods of hospitalization or 
outpatient treatment, and/or that these 
conditions have markedly interfered with 
employment.

2.  After obtaining any evidence 
identified by the veteran or allowing her 
an appropriate response period, the RO 
should then readjudicate the claims.  As 
discussed above, the RO should consider 
whether staged ratings are appropriate 
under Fenderson, supra, and also consider 
whether referral for an extraschedular 
rating is warranted in this case.  

If the determination remains adverse to 
the veteran, she and her representative 
should be furnished a supplemental 
statement of the case and should be given 
an opportunity to respond.  The SSOC 
should provide the veteran citation to 
38 C.F.R. § 3.159.  Thereafter, subject 
to current appellate procedures, the case 
should be returned to the Board for 
further appellate consideration, if 
appropriate.

The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issue.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The RO and the veteran are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the appellate courts.  It has 
been held that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Courts are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In


addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




